Citation Nr: 1013831	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 
1968, and from September 1990 to October 2000.  The Veteran 
also served in the United States Army Reserves and the United 
States Naval Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied a claim for service connection for bilateral plantar 
fasciitis.  This issue was remanded by the Board in April 
2008 for further development. 

In January 2008, a video hearing was held before the 
undersigned Veterans Law Judge at the Denver, Colorado RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his bilateral 
plantar fasciitis is shown to be causally or etiologically 
related to his military service.


CONCLUSION OF LAW

Service connection for bilateral plantar fasciitis is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for bilateral plantar fasciitis, the benefit sought on appeal 
has been granted in full, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

The term "Veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2009).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2009).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Reserves.  38 U.S.C.A. § 101(22) (West 2002); see 
also 38 C.F.R. § 3.6(c)(2) (2009).

The Veteran contends that he has bilateral plantar fasciitis 
as the result of his active duty service.  See Claim, May 
2003.  

At the outset of this discussion, the Board notes that the 
Veteran was treated for foot problems during his second 
period of active duty.  Specifically, the Veteran was treated 
for complaints of foot pain in December 1993.  In addition, 
service treatment records from December 1996 reflect that he 
was treated for foot pain and was specifically noted to have 
plantar fasciitis.  A radiographic examination report from 
March 1999 reflects that focal activity in the right mid-foot 
is likely degenerative.  In April 1999, he was noted as 
having foot pain and prolonged periods of numbness of the 
right foot. 

At an October 2003 VA examination, the examiner noted the 
Veteran's complaints of foot pain and found the left foot to 
be mildly tender at the fifth metatarsal joint, but she 
concluded that there was insufficient clinical evidence for 
diagnosis of bilateral plantar fasciitis.  In a private 
treatment record from August 2005, the examining physician 
noted the Veteran's complaints of arch pain due to combat 
boots he recently wore for training.  See K.E.B., M.D. 
treatment records, August 2005.  The private physician stated 
that the Veteran's symptoms consistent with plantar fasciitis 
were likely secondary to increased use of suboptimal 
footwear.  Id.  At a subsequent October 2007 VA examination, 
the physician found that the Veteran had minimal symptoms at 
present that were consistent with a diagnosis of mild chronic 
plantar fasciitis.  However, noting that the Veteran had not 
sought definitive care, the physician concluded that he could 
not relate the Veteran's current foot complaints to an 
isolated episode of plantar fasciitis while on active duty in 
1996.  He went on to state that the numerous years of no 
symptoms would argue that the prior condition resolved and 
his current complaints stemming from 2005 are a new, 
unrelated disorder.  

Although the October 2007 VA examiner found the current 
plantar fasciitis to be unrelated to the complaints noted on 
active duty, the examiner also found that the current 
disorder may be related to the 2005 episode.  As noted, that 
2005 episode reportedly began during a period of training.  
Specifically, the Veteran indicated that he had been wearing 
combat boots for six weeks, and that his feet began to hurt, 
and had continued to hurt over a week after the training had 
ended.

As noted, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training, or for injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

In this case, the Veteran reported that his complaints of 
foot pain immediately followed a 2005 period of training that 
lasted six weeks, and a VA examiner recently related his 
current diagnosis to that episode.  Upon remand in April 
2008, VA attempted to verify whether any training occurred 
during the precise period of time specified by the Veteran, 
specifically in July 2005 and/or August 2005.  Results from 
these efforts revealed that the Veteran obtained some active 
duty points during the period of April 2005 to April 2006.  A 
more precise time period was not specified for this period of 
active duty or active duty for training.   

Therefore, in light of the fact that the Veteran sought 
medical treatment in August 2005, at which time he complained 
of foot pain due to having to wear combat boots for 6 weeks 
of training; the Veteran's service records reflect that he 
had some active duty or active duty for training at some 
point during 2005 or 2006; the Veteran was diagnosed at the 
October 2007 VA examination with symptoms consistent with 
mild chronic plantar fasciitis; and it was noted in the 
October 2007 VA examination report that the Veteran's foot 
complaints stem from 2005, the Board concludes that there is 
at least an approximate balance of positive and negative 
evidence as to whether the Veteran currently has bilateral 
plantar fasciitis that he incurred due to injury while 
performing active duty for training in 2005.  Therefore, 
having resolved doubt in favor of the Veteran, the Board 
concludes that service connection must be granted for the 
Veteran's bilateral plantar fasciitis.  


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


